EXHIBIT 4.A EL PASO NATURAL GAS COMPANY, Issuer and CITIBANK, N.A., Trustee INDENTURE Dated as of January 1, 1992 DEBT SECURITIES EL PASO NATURAL GAS COMPANY CROSS REFERENCE SHEET This Cross Reference Sheet shows the location in this Indenture of the provisions inserted pursuant to Section 310-318 (a), inculsive of the Trust Indenture Acto of 1939, as amended. This Cross Reference Sheet shall not, for any purpose, be deemed to be a part of this Indenture. Trust IndentureAct Section Indenture Section Section 310 (a) (1), (2) (a) (3), (4) (a) (5) (b) (c) 6.09 Not Applicable 6.09 6.08, 6.10 Not Applicable Section 311 (a), (b) (c) 6.13 Not Applicable Section 312 (a) (b) (c) 7.01, 7.02 (a) 7.02 (b) 7.02 (c) Section 313 (a) (1) - (4), (6) - (8) (a) (b) (b) (c), (d) 7.03 (a) Not Applicable Not Applicable 7.03 (b) 7.03 Section 314 (a)7.04 (b) (c) (1), (2) (c) (3) (d) (e) (f) 7.04 Not Applicable 1.03 Not Applicable Not Applicable 1.03 Not Applicable Section 315 (a) (b) (c) (d) (d)(1) (d)(2) (d)(3) (e) 6.01 (a) 6.02 6.01 (b) 6.01 (c) 6.01 (a) 6.01 (c) (2) 6.01 (c) (3) 5.14 Section 316 (a) (a)(1)(A) (a)(1)(B) (a) (2) (b) 1.01 5.12 5.13 Not Applicable 5.08 Section 317 (a) (a) (2) (b) 5.03 5.04 10.03 Section 318 (a) 1.08 TABLE OF CONTENTS ARTICLE ONE DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION 1 SECTION 1.01. Definitions 1 SECTION 1.02. Incorporation by Reference of Trust Indenture Act 6 SECTION 1.03. Compliance Certificates and Opinions 6 SECTION 1.04. Form of Documents Delivered to Trustee 7 SECTION 1.05. Acts of Holders 7 SECTION 1.06. Notices, Etc., to Trustee and Company 8 SECTION 1.07. Notices to Holders; Waiver 9 SECTION 1.08. Conflict with Trust Indenture Act 9 SECTION 1.09. Effect of Headings and Table of Contents 9 SECTION 1.10. Successors and Assigns 9 SECTION 1.11. Separability Clause 10 SECTION 1.12. Benefits of Indenture 10 SECTION 1.13. Governing Law 10 SECTION 1.14. Legal Holidays 10 ARTICLE TWO FORM OF SECURITIES 10 SECTION 2.01. Forms Generally 10 SECTION 2.02. Form of Trustee's Certificate of Authentication 11 ARTICLE THREE THE SECURITIES 11 SECTION 3.01. Title and Terms 11 SECTION 3.02. Denominations 13 SECTION 3.03. Execution, Authentication, Delivery and Dating 14 SECTION 3.04. Temporary Securities 15 SECTION 3.05. Registration, Registration of Transfer and Exchange 15 SECTION 3.06. Mutilated, Destroyed, Lost and Stolen Securities 16 SECTION 3.07. Payment of Interest; Interest Rights Preserved 17 SECTION 3.08. Persons Deemed Owners 18 SECTION 3.09. Cancellation 18 SECTION 3.10. Computation of Interest 19 ARTICLE FOUR SATISFACTION AND DISCHARGE: UNCLAIMED MONEYS 19 SECTION 4.01. Satisfaction and Discharge of Indenture 19 SECTION 4.02. Deposited Moneys to Be Held in Trust by Trustee 21 SECTION 4.03. Paying Agent to Repay Moneys Held 21 SECTION 4.04. Return of Unclaimed Moneys 21 SECTION 4.05. Reinstatement 22 ARTICLE FIVEREMEDIES 22 SECTION 5.01. Events of Default 22 SECTION 5.02. Acceleration of Maturity; Rescission and Annulment 23 SECTION 5.03. Collection of Indebtedness and Suits for Enforcement by Trustee 25 SECTION 5.04. Trustee May File Proofs of Claim 25 SECTION 5.05. Trustee May Enforce Claims WithoutPossesion of Securities 26 SECTION 5.06. Application of Money Collected 26 SECTION 5.07. Limitation of Suits 27 SECTION 5.08. Unconditional Right of Holders to Receive Principal and Interest 27 SECTION 5.09. Restoration of Rights and Remedies 28 SECTION 5.10. Rights and Remedies Cumulative 28 SECTION 5.11. Delay or Omission Not Waiver 28 SECTION 5.12. Control by Holders 28 SECTION 5.13. Waiver of Past Defaults 29 SECTION 5.14. Undertaking for Costs 29 SECTION 5.15. Waiver of Stay or Extension Laws 29 ARTICLE SIX THE TRUSTEE 30 SECTION 6.01. Certain Duties and Responsibilities 30 SECTION 6.02. Notice of Defaults 31 SECTION 6.03. Certain Rights of Trustee 31 SECTION 6.04. Not Responsible for Recitals or Issuance of Securities 32 SECTION 6.05. May Hold Securities 32 SECTION 6.06. Money Held in Trust 32 SECTION 6.07. Compensation and Reimbursement 32 SECTION 6.08. Disqualification; Conflicting Interests 33 SECTION 6.09. Corporate Trustee Required; Eligibility 33 SECTION 6.10. Resignation and Removal; Appointment of Successor 34 SECTION 6.11. Acceptance and Appointment by Successor 35 SECTION 6.12. Merger, Conversion, Consolidation or Succession to Business 36 SECTION 6.13. Preferential Collection of Claims Against Company 36 ARTICLE SEVENHOLDERS' LISTS AND REPORTS BY TRUSTEE ANDCOMPANY 36 SECTION 7.01. Company to Furnish Trustee Names andAddresses of Holders 36 SECTION 7.02. Preservation of Information; Communication to Holders 37 SECTION 7.03. Reports by Trustee 37 SECTION 7.04. Reports by Company 38 ARTICLE EIGHT CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER ORLEASE 38 SECTION 8.01. Company May Consolidate, Etc., Only on Certain Terms 38 SECTION 8.02. Successor Corporation Substituted 39 ARTICLE NINE SUPPLEMENTAL INDENTURES 39 SECTION 9.01. Supplemental Indentures Without Consent of Holders 39 SECTION 9.02. Supplemental Indentures With Consent of Holders 40 SECTION 9.03. Execution of Supplemental Indentures 41 SECTION 9.04. Effect of Supplemental Indentures 41 SECTION 9.05. Conformity With Trust Indenture Act 41 SECTION 9.06. Reference in Securities to Supplemental Indentures 41 ARTICLE TENCOVENANTS 42 SECTION 10.01. Payment of Principal and Interest 42 SECTION 10.02. Maintenance of Office or Agency 42 SECTION 10.03. Money for Security Payments to be Held in Trust 42 SECTION 10.04. Limitation on Liens and Sale Leasebacks 43 SECTION 10.05. Dividends on and Acquisitions of Stock 45 SECTION 10.06. Waiver of Certain Covenants 46 ARTICLE ELEVEN REDEMPTION OF SECURITIES 46 SECTION 11.01. Applicability of Article 46 SECTION 11.02. Election to Redeem; Notice to Trustee 47 SECTION 11.03. Selection by Trustee of Securities to Be Redeemed 47 SECTION 11.04. Notice of Redemption 47 SECTION 11.05. Deposit of Redemption Price 48 SECTION 11.06. Securities Payable on Redemption Date 48 SECTION 11.07. Securities Redeemed in Part 48 ARTICLE TWELVE SINKING FUNDS 49 SECTION 12.01. Applicability of Article 49 SECTION 12.02. Satisfaction of Sinking Fund Payments With Securities 49 SECTION 12.03. Redemption of Securities for Sinking Fund 49 INDENTURE INDENTURE, dated as of January 1, 1992, between EL PASO NATURAL GAS COMPANY, a Delaware corporation (herein called the "Company") with its principal office at One Paul Kayser Center, 304 Texas Avenue, El Paso, Texas 79901, and CITIBANK, N.A., a national banking association duly incorporated and existing under the laws of the United States of America, as Trustee (herein called the"Trustee"). RECITALS OF THE COMPANY The Company has duly authorized the execution and delivery of this Indenture to provide for the issuance from time to time of its unsecured debentures, notes or other evidences of indebtedness (herein called the "Securities") to be issued in one or more series as provided in this Indenture. All things necessary to make this Indenture a valid agreement of the Company and the Trustee, in accordance with its terms, have been done. NOW, THEREFORE, THIS INDENTURE WITNESSETH: That in order to declare the terms and conditions upon which the Securities are made, executed, authenticated, issued and delivered, the Company and the Trustee covenant and agree with each other, for the equal and proportionate benefit of all Holders (as defined below) of the securities or of any series thereof, as follows: ARTICLE ONE -
